Citation Nr: 1308488	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected left shoulder reconstruction with degenerative joint disease.

2.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve.

4.  Entitlement to an effective date earlier than July 20, 2009 for the assignment of a 20 percent disability rating and recharacterization of the disability from degenerative joint disease of the thoracic spine to degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve. 

5.  Entitlement to an initial compensable evaluation for service-connected scar, residual of lumbar surgery.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for gastrointestinal disorders, to include irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), stomach ulcers, acid reflux, and hiatal hernia to include as secondary to service-connected PTSD, degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve and the left shoulder reconstruction with degenerative joint disease disabilities.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD and degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to September 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record reveals that the Veteran's claim for entitlement to an increased disability rating for PTSD was readjudicated by an August 2010 rating decision wherein the RO increased the disability evaluation for the service-connected PTSD from 30 percent to 50 percent disabling with an effective date of July 20, 2009, the date his increased rating claim was received by VA.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Additionally, in the December 2009 rating decision, the RO recharacterized the degenerative joint disease of the thoracic spine as degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving the lateral femoral cutaneous nerve and assigned a 20 percent rating as of July 20, 2009.  As explained in further detail below, the Veteran filed a timely notice of disagreement of the assigned effective date; however, a statement of the case (SOC) has not been submitted addressing this issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  The VA medical records added to Virtual VA after the statement of the case issued do not pertain to the issues decided herein except with respect to records dated in March 2011 and February 2012 which pertain to the left shoulder disability.  In January 2013, the Veteran waived agency of original jurisdiction review of these records, therefore, the Board can consider these records in the first instance.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).  Nevertheless, as the issue must be remanded for further development, the RO will also have an opportunity to review the records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Higher evaluation for left shoulder disability

The record reflects that there are additional private medical records that VA must attempt to obtain with regard to the Veteran's left shoulder disability claim.  Specifically, a December 2009 VA treatment record indicates that the Veteran received treatment from Dr. Clark, a family practice physician, and Dr. Jones, an orthopedic physician.  Furthermore, a February 2012 VA treatment record documents the Veteran's report that in March 2011, he received treatment from a private orthopedist for his left shoulder disability and in March 2010 he "just had steroid shots."  Pertinently, there is no indication that the AOJ ever requested that the Veteran provide these records or authorize their release.  On remand, relevant records from Dr. Clark and Dr. Jones should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b)(1).

Higher evaluation for PTSD

The Veteran was last afforded a VA examination in September 2009 as to his service-connected PTSD.  Pertinently, the medical evidence of record associated with his claims folder subsequent to the September 2009 VA examination suggests that his PTSD has increased in severity.  Specifically, VA mental health treatment records dated from September 2009 to June 2012 document the Veteran's depressed, angry mood as well as difficulty adapting to stressful circumstances.  Moreover, the treatment records document a decreased Global Assessment of Functioning (GAF) score, to include a GAF score of 48 during a mental health evaluation dated November 2011.  

In light of the foregoing, the Board finds that a contemporaneous VA psychiatric examination is warranted to ascertain the current severity of the Veteran's service connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Higher evaluation for thoracic spine disability and earlier effective date

The Board observes that the Veteran was last afforded a VA examination for his thoracic spine disability in August 2009.  He complained of stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, erectile dysfunction, and bowel problems as well as weakness of the spine, leg, and foot.  He also reported frequent urination.  

Upon examination of the Veteran, the VA examiner reported no evidence of radiating pain on movement or atrophy as well as negative straight leg testing bilaterally.  He also reported guarding of movement and tenderness.  No ankylosis of the thoracolumbar spine was documented.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 35 degrees with pain at 10 degrees, extension to 10 degrees, and right and left lateral flexion and rotation to 15 degrees.  The examiner noted that the joint function of the spine is additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use.  A rectal examination revealed no reduction of lumen and normal sphincter control, rectal tonus, anal reflexes, and prostate.  Further, genital findings were within normal limits.  The examiner also reported that lumbar spine sensory function is impaired, with sensory deficit of the left anterior mid and lower thigh.  Right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+ with no signs of pathologic reflexes.  The examiner noted signs of intervertebral disc syndrome, but indicated that it did not cause any bowel, bladder, or erectile dysfunction.  The examiner diagnosed the Veteran with degenerative joint disease of the thoracic spine with intervertebral disc syndrome with diminished sensation involving the left thigh.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2012); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

As discussed above, the August 2009 VA examination indicates that the Veteran currently suffers from neurological as well as bowel and bladder impairment.  However, it is unclear as to whether the bowel and bladder impairment is a manifestation of the Veteran's service-connected thoracic spine disability, and the competent and probative evidence of record does not otherwise indicate such.  Moreover, the extent of the neurological impairment, including sensory loss, with respect to the lower extremity is unclear.  In light of the foregoing, the Board is of the opinion that a clarifying medical examination would be of assistance.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 
 
Additionally, the Board observes that the Veteran indicated in July 2009 that he received treatment for his thoracic spine and lumbar spine from Dr. A. Capocelli in 2004.  The RO subsequently requested all treatment records pertaining to the Veteran's spine disability from the physician in August 2009.  However, the RO was informed by Dr. Capocelli that no records for the dates requested were available.  Crucially, however, the Veteran was not informed of such by the RO.  Absent a clear indication in the claims file that the Veteran does not have possession of such records himself, the Board finds that he should have been properly notified of the negative response received from Dr. Capocelli and the need to submit any copies of these records that he may have in his own possession.  See 38 C.F.R. § 3.159(e).

Finally, as was described in the Introduction above, in December 2009 rating decision, the RO recharacterized the spine disability and awarded the Veteran a 20 percent disability rating for service-connected degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve effective July 20, 2009.  The Veteran submitted a notice of disagreement (NOD) with the assigned effective date.  See the Veteran's statement dated January 2010.  As indicated above, the agency of original jurisdiction has not issued a statement of the case (SOC) addressing this issue.  

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to an earlier effective date for the recharacterization of the disability and the assignment of a 20 percent disability rating for service-connected degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve.  The Veteran is advised that to continue an appeal on the issue of an earlier effective date, he will need to file a timely substantive appeal in response to the SOC.

Higher evaluation for lumbar surgery residual scar

The Veteran's service-connected residual lumbar surgery scar is rated under 38 C.F.R. § 4.118 Diagnostic Code 7802 [scar(s) other than head, face, or neck, that are superficial and do not cause limited motion].

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the RO determined in an August 2010 rating decision that the effective date of the Veteran's claim is March 12, 2008.  

Crucially, a review of the record reveals that the RO has not specified to the Veteran which version(s) of the regulations have been considered in evaluation of his claim.  As such, the supplemental statement of the case should inform the Veteran of the rating criteria applied to his claim.  

Service connection for hypertension, gastrointestinal disorder, and erectile dysfunction

The Veteran contends that his claimed hypertension, gastrointestinal disorder, and erectile dysfunction are related to his military service and alternatively related to his service-connected PTSD.  See, e.g., the Veteran's claim for VA benefits dated July 2009.  In this connection, the Veteran submitted medical articles with his notice of disagreement dated January 2010 which indicate a relationship between PTSD and hypertension, IBS, GERD, and erectile dysfunction.  He has further contended that his gastrointestinal disorder is related to taking pain medication related to his service-connected left shoulder and spine disabilities.  The August 2009 VA examiner also considered whether erectile dysfunction was related to the spine disorder.    

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the medical articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

On remand, an adequate medical opinion should be obtained as to the relationship, if any, between the Veteran's claimed hypertension, gastrointestinal disorder, or erectile dysfunction and his service-connected PTSD, or his gastrointestinal disorder and pain medication required for his left shoulder and thoracic spine disabilities.  It should also be considered whether the erectile dysfunction is secondary to the back disability.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra. 

With regard to the Veteran's IBS, the Board notes that he reported that he underwent a colonoscopy at the Eastern Oklahoma Medical Center which showed diverticulitis.  These records have not been associated with his claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  In particular, the Veteran should be requested to submit any necessary authorization forms in order to obtain records from the Eastern Oklahoma Medical Center, Dr. Clark, and Dr. Jones.  After obtaining proper authorization, the RO/AMC should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Notify the Veteran that the AOJ received a negative response to its requests for treatment records from Dr. A. Capocelli dated in 2004 pertaining to his thoracic and lumbar spine disabilities.  Pursuant to 38 C.F.R. § 3.159(e), this notice should explain VA's efforts to obtain the records, describe any further action VA will take regarding the claim, including notice that VA will decide the claim based on the evidence of record unless the claimant submits the records, and notify the Veteran that he is ultimately responsible for providing the evidence.

3. Obtain any VA treatment records dated after June 2012 pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

4. Thereafter, the Veteran must be afforded a VA psychiatric examination for the purpose of determining the current severity of his service-connected PTSD. The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  

The examiner should describe in detail all current manifestations of the Veteran's PTSD.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.  Any report prepared must be typed. 

5. The RO should thereafter schedule the Veteran for a VA examination for his service-connected thoracic spine disability with intervertebral disc syndrome involving lateral femoral cutaneous nerve.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected spine disability as well as any neurological manifestations such as bowel and bladder impairment due to the thoracic spine disability.  If there is bowel and bladder impairment, indicate whether it is associated with the service-connected spine disability.  A complete explanation for the opinion should be provided.  

Further, neurological manifestations with respect to the left lower extremity should be set forth, including the extent of sensory loss.  The examiner should explain whether there is a neurological abnormality affecting the right leg as well.  If so, identify the nerve(s) affected and the severity thereof, including the extent of any sensory loss.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should address whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

6. The Veteran should be afforded an appropriate VA examination to determine the etiology of his hypertension, gastrointestinal disorder including IBS and GERD, and erectile dysfunction.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a) If the Veteran currently suffers from hypertension, is it at least as likely as not (i.e. 50 percent or greater probability) that his hypertension is related to his military service.

b) Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's hypertension is caused by his service-connected PTSD.  

c) Is it at least as likely as not that the Veteran's 
hypertension is aggravated by the service-connected 
PTSD.  By aggravation, the Board means an 
increase in the severity of the disability that is beyond 
natural progression.  If aggravation is found, the 
examiner should address the following medical issues: 
(1) the baseline manifestations of the Veteran's 
hypertension found prior to aggravation; and (2) the 
increased manifestations which, in the examiner's 
opinion, are proximately due to the service-connected 
PTSD.  A complete rationale for the opinion must be 
provided.

d) If the Veteran currently suffers from IBS, is it at least as likely as not (i.e. 50 percent or greater probability) that his IBS is related to his military service.

e) Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's IBS is caused by his service-connected PTSD.  

f) Is it at least as likely as not that the Veteran's IBS is aggravated by the service-connected PTSD.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's IBS found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.  A complete rationale for the opinion must be provided.

g) Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's IBS is caused by pain medication taken for his service-connected left shoulder reconstruction with degenerative joint disease and degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve.  

h) Is it at least as likely as not that the Veteran's IBS is aggravated by pain medication taken for his service-connected left shoulder reconstruction with degenerative joint disease and degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's IBS found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the pain medication taken for his service-connected left shoulder reconstruction with degenerative joint disease and degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve.  A complete rationale for the opinion must be provided.

i) With respect to gastrointestinal disorders other than IBS, including GERD, are they at least as likely as not (i.e. 50 percent or greater probability) related to his military service.

j) Is it at least as likely as not (i.e. 50 percent or greater probability) that gastrointestinal disorders other than IBS, including GERD, are caused by his service-connected PTSD.  

k) Is it at least as likely as not that gastrointestinal disorders other than IBS, including GERD, are aggravated by the service-connected PTSD.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's gastrointestinal disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.  A complete rationale for the opinion must be provided.

l) Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's gastrointestinal disorders other than IBS, including GERD, are caused by pain medication taken for his service-connected left shoulder reconstruction with degenerative joint disease and degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve.  

m) Is it at least as likely as not that the Veteran's gastrointestinal disorder other than IBS, including GERD, is aggravated by pain medication taken for his service-connected left shoulder reconstruction with degenerative joint disease and degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's gastrointestinal disorder other than IBS found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the pain medication taken for his service-connected left shoulder reconstruction with degenerative joint disease and degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve.  A complete rationale for the opinion must be provided.

n) Is it at least as likely as not (i.e. 50 percent or greater probability) that erectile dysfunction is related to his military service.

o) Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's erectile dysfunction is caused by his service-connected PTSD or degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve.  

p) Is it at least as likely as not that the Veteran's erectile dysfunction is aggravated by the service-connected PTSD or degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD or spine disability.  A complete rationale for the opinion must be provided.

7. Thereafter, the RO should readjudicate the claims 
remanded herein after ensuring the examination 
reports are adequate.  If any benefit sought on appeal 
remains denied, the Veteran and his attorney should be 
provided a supplemental statement of the case (SSOC). 
The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary 
of the evidence received, and any evidence not 
received, and all applicable laws and regulations 
considered pertinent to the issues currently on appeal.  The SSOC should specifically address which version(s) of the rating criteria applicable to scars were considered in connection with the rating assigned to the scar, residual of lumbar surgery, effective March 12, 2008.  A reasonable period of time should be allowed for response before the case is returned to the Board.

8. The RO should issue a SOC pertaining to the issue of entitlement to an earlier effective date for the recharacterization of the spine disability and assignment of a 20 percent disability rating for service-connected degenerative joint disease of the thoracic spine with intervertebral disc syndrome involving lateral femoral cutaneous nerve.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

